 In the Matter of WBSR, INC.,' EMPLOYERandELECTRICAL WORKERSLOCAL UNION No. 676, INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, AFL, PETITIONERCaseNo. 15-RC-387.-Decided October 3, 1950.DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Victor H.Hess, hearing officer.The hearing officer's rulings made at the bear-ing are free from prejudicial error and are hereby affirmed 2Upon the entire record in this case, the Board finds :1.The Employer operates a radio station in Pensacola, Florida.3It is affiliated with the American Broadcasting Company's nationalnetwork.Of the 17 hours of broadcasting per day, the Employerdevotes 8 hours to the commercial and sustaining programs of thatnetwork.It subscribes to the wire services of the Associated Pressnews service, pays copyright royalties to ASCAP, Broadcast Music,Inc., and the Association of Song Writers, all of New York City, andsecures its music from Lang-Worth Feature Programs, Inc., also ofNew York City. Approximately 10 to 15 percent of its revenuecomes from out-of-State advertisers, including national and regionaladvertisers.iThe name of the Employer appears as amended at the hearing.2At thehearing the Employer filed an "Answerand Motion,"and moved to dismiss thisproceeding on the grounds that(1) it was not properly served with notice of hearing and(2) one of the two employees for whom the Petitioner seeks to establish a unit hasresigned.The notice of hearing was originally served upon Escambia Broadcasting Com-pany,the former operator of station WBSR. On August 1, 1950, the date set for thehearing, it was first learned that Escambia had leased the operation of this station to anew corporation,wBSR, Inc. The hearing was then postponed for the purpose of servingnotice of hearing upon WBSR, Inc., and the date was set for August 9, 1950.Such noticewas served,and representatives of Escambia and wBSR, Inc.,appeared at the hearing.The Petitioner moved at the hearing to remove Escambla as the name of the Employer andsubstitute the name of WBSR, Inc., on the ground that Escambia no longer operated thisstation.Over the objection of the Employer,the hearing officer granted the Petitioner'smotion.We find that the Employer had sufficient and proper notice of this bearing.For reasons given in paragraph 4, below,we find that there is also no merit in the Em-ployer's second ground for dismissal.The motion to dismiss is hereby denied.N. L.R. B. v. Suburban Lumber Co.,121 F. 2d 829,834 (C. A. 3, 1941) ;Bordo Products Com-pany,83 NLRB 461;Elk Horn Coal Corporation,64 NLRB 1536.3The Federal Communications Commission approved a transfer of the license fromEscambia to WBSR, Inc., on July 6, 1950.91 NLRB No. 110.630 WBSR, INC.631We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.4Having recently reexamined Board policy covering the exercise ofjurisdiction, we hereby reaffirm the Board policy of asserting juris-diction over instrumentalities and channels of interstate and foreigncommerce such as this radio station.2. The labor organization involved claims to represent the employ-ees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees constitute a unit apropriate for pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act :All technical employees 5 employed at the Employer's radio stationin Pensacola, Florida, excluding office and clerical employees, guards,and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]sWestern Gateway BroadcastingCorporation,77 NLRB 49.aAt the hearing the Employeralso contendedthat the petition should bedismissed onthe ground that of the twoemployees involved herein,one had submitted his resigns.,tion.It appears that the employee who submittedhis resignation was actually employedat the station at the time of the hearing, that he agreedto continue in employment untila substitutecould befound or he should find another job;it further appears that theEmployermust in anyevent employ at least two technicalemployeesin order tomaintainits broadcasting hours and complywith the requirementsof the FederalCommunicationsCommisssion.Under thesecircumstances,we find no meritin the Employer's contention.